                                                                                                                   Case 4:16-cv-02001-JSW Document 137-1 Filed 02/05/21 Page 1 of 2




                                                                                                             1 RICHARD R. PATCH (State Bar No. 88049)
                                                                                                               CLIFFORD E. YIN (State Bar No. 173159)
                                                                                                             2 CRISTA WELCH (State Bar No. 312582)
                                                                                                               COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                             3 One Montgomery Street, Suite 3000
                                                                                                               San Francisco, California 94104-5500
                                                                                                             4 Telephone: 415.391.4800
                                                                                                               Facsimile: 415.989.1663
                                                                                                             5 Email: ef-rrp@cpdb.com
                                                                                                                       ef-cey@cpdb.com
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6         ef-cnw@cpdb.com

                                                                                                             7 Attorneys for Defendant
                                                                                                               DISH NETWORK L.L.C.
                                                                                                             8

                                                                                                             9                                    UNITED STATES DISTRICT COURT
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                                   NORTHERN DISTRICT OF CALIFORNIA
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11                                            OAKLAND DIVISION

                                                                                                            12 NARCISO FUENTES, individually, on behalf                 Case No. 4:16-cv-02001-JSW
                                                                                                               of others similarly situated, and on behalf of
                                                                                                            13 the general public,                                      DECLARATION OF CLIFFORD E. YIN
                                                                                                                                                                        IN SUPPORT OF DEFENDANT DISH
                                                                                                            14                      Plaintiff,                          NETWORK L.L.C.’S OPPOSITION TO
                                                                                                                                                                        PLAINTIFF’S MOTION FOR CLASS
                                                                                                            15             v.                                           CERTIFICATION

                                                                                                            16 DISH NETWORK, L.L.C.; and DOES 1                         Filed Concurrently with Defendant’s
                                                                                                               through 50, inclusive,                                   Opposition To Plaintiff’s Motion For Class
                                                                                                            17                                                          Certification
                                                                                                                              Defendants.
                                                                                                            18                                                          Hearing Date:     March 5, 2021
                                                                                                                                                                        Hearing Time:     9:00 a.m.
                                                                                                            19                                                          Crtm.:            5, 2nd Floor
                                                                                                                                                                        Judge:            Hon. Jeffrey S. White
                                                                                                            20

                                                                                                            21                                    DECLARATION OF CLIFFORD E. YIN

                                                                                                            22            I, Clifford E. Yin, declare as follows:

                                                                                                            23            1.        I am an attorney duly admitted to practice before this Court. I am a partner of

                                                                                                            24 Coblentz Patch Duffy & Bass LLP, attorneys of record for Defendant DISH Network L.L.C.

                                                                                                            25 (“DISH”). I submit this declaration in support of DISH’s Opposition to Plaintiff Narciso Fuentes’

                                                                                                            26 Motion for Class Certification. I have personal knowledge of the facts set forth herein, except as

                                                                                                            27 to those stated on information and belief and, as to those, I am informed and believe them to be

                                                                                                            28 true. If called as a witness, I could and would competently testify to the matters stated herein.
                                                                                                                 4843-0124-2074.1                         1                    Case No. 4:16-cv-02001-JSW
                                                                                                                              DECLARATION OF CLIFFORD YIN IN SUPPORT OF DEFENDANT
                                                                                                                   DISH NETWORK L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                                                                   Case 4:16-cv-02001-JSW Document 137-1 Filed 02/05/21 Page 2 of 2




                                                                                                             1            2.        Attached hereto as Exhibit A is a true and correct copy of excerpts of the

                                                                                                             2 December 3, 2020 and December 21, 2020 depositions of Plaintiff Narciso Fuentes and

                                                                                                             3 corresponding Deposition Exhibit Nos. 33, 34, 41, 42, 58, 64, 65, and 67.

                                                                                                             4            3.        Attached hereto as Exhibit B is a true and correct copy of excerpts of the

                                                                                                             5 September 25, 2020 deposition of Mark Vervaet.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6            4.        Attached hereto as Exhibit C is a true and correct copy of excerpts of the

                                                                                                             7 September 23, 2020 deposition of Megan Casados.

                                                                                                             8            5.        Attached hereto as Exhibit D is a true and correct copy of excerpts of the

                                                                                                             9 October 13, 2020 deposition of Paul W. Orban.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10            6.        Attached hereto as Exhibit E is a true and correct copy of Plaintiff’s Demand for
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 Arbitration, filed February 20, 2018.

                                                                                                            12            7.        Attached hereto as Exhibit F is a true and correct copy of Plaintiff’s Motion to

                                                                                                            13 Determine Arbitrability of Claim and Enforceability of Clause, filed on September 19, 2018.

                                                                                                            14            8.        Attached hereto as Exhibit G is a true and correct copy of the Arbitrator Findings

                                                                                                            15 of Fact and Ruling on Claimant’s Motion to Determine Arbitrability of Claim and Enforceability

                                                                                                            16 of Clause, issued December 11, 2018.

                                                                                                            17            9.        Attached hereto as Exhibit H is a true and correct copy of the Order of Dismissal

                                                                                                            18 of Arbitration, dated January 9, 2019.

                                                                                                            19            I declare under penalty of perjury under the laws of the United States of America that the

                                                                                                            20 foregoing is true and correct.

                                                                                                            21            Executed on this 5th day of February, 2021, at San Francisco, California.

                                                                                                            22

                                                                                                            23
                                                                                                                                                                      Clifford E. Yin
                                                                                                            24

                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28
                                                                                                                 4843-0124-2074.1                         2                    Case No. 4:16-cv-02001-JSW
                                                                                                                              DECLARATION OF CLIFFORD YIN IN SUPPORT OF DEFENDANT
                                                                                                                   DISH NETWORK L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
